PER CURIAM.
In view of the opinion rendered and filed by this court on February 8, 1915, on the appeal taken in the above-entitled matter in case No. 2449 (221 Fed. 597), in accordance with which opinion a decree of this court was duly filed and entered reversing the judgment of the court below and remanding the cause, with instructions to enter a judgment for the appellant, and this court being of the opinion that the judgment of the court below was properly roviewable by said appeal, and not by the petition for revision herein: It is ordered that the petition for revision in the above-entitled matter be and hereby is dismissed, with costs in favor of the respondent and against the petitioner. It is further ordered that a judgment of dismissal be filed and recorded in the minutes of this court accordingly.